J-S49007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MELANIE SUE SNYDER                         :
                                               :
                       Appellant               :   No. 355 WDA 2020

        Appeal from the Judgment of Sentence Entered February 19, 2020
     In the Court of Common Pleas of Armstrong County Criminal Division at
                        No(s): CP-03-CR-0000141-2018


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                            FILED NOVEMBER 20, 2020

        Appellant, Melanie Sue Snyder, appeals from the judgment of sentence

entered on February 19, 2020. We affirm.

        On January 4, 2019, Appellant pled guilty to third-degree murder.1

During the plea hearing, the Commonwealth recited the factual basis for the

plea:

          [On July 27, 2017,] Chief County Detective Eric Petrosky[]
          was dispatched to the residence [of 110 Garretts Run Road
          in Manor Township, Armstrong County,] for a report of a
          female subject that had struck a male subject with an axe.

          Upon arrival at the scene, [Chief Petrosky] was able to locate
          the female[,] who was later identified as [Appellant].
          [Appellant] was found to have some castaway blood pattern
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2502(c).
J-S49007-20


        on her shirt, which through DNA analysis was confirmed to
        be the blood of a Mr. Thomas Snyder. Mr. Thomas Snyder
        was [Appellant’s] husband.

        Upon further investigation and entering into the home, Chief
        Petrosky discovered that Mr. Snyder had been struck about
        the neck three to four times with an axe. That axe was found
        in the weeds outside of the home.

        Upon interviewing the child victims in the case, who were the
        children of both [Appellant] and Mr. Snyder, it was learned
        that the children had awoken to find their mother with the
        axe and had struggled over the axe with her to get that off
        of her before running out of the house and throwing it into
        the weeds. That axe was found to have blood on it which
        again through DNA testing was confirmed to be the blood of
        the victim in this case, Mr. Thomas Snyder.

        Mr. Snyder was . . . flown to Presbyterian Hospital in
        Pittsburgh. He . . . died on December [27, 2017].

N.T. Guilty Plea Hearing, 1/4/19, at 7-9.

      During the plea hearing, Appellant admitted that, on the night of the

murder, she was angry at Mr. Snyder. She testified that she left the house,

went into the shed, and retrieved a hatchet. She then went back into the

house and struck Mr. Snyder in the neck with the hatchet “at least three”

times. Id. at 10-14. Appellant also admitted that: she knew that “striking

someone in the neck with a sharp object with some force is going to cause

serious injury;” “there was a serious risk . . . that [Mr. Snyder] would be killed

by doing this;” her actions “were in extreme indifference to the value of human

life;” and, there was no “question in [her] mind that these blows caused the

death of” Mr. Snyder. Id.




                                      -2-
J-S49007-20



       After conducting a full colloquy, the trial court accepted Appellant’s plea

and, on February 19, 2019, the trial court sentenced Appellant to serve the

negotiated term of 20 to 40 years in prison. See id. at 16; N.T. Sentencing,

2/19/19, at 14. Appellant did not file a post-sentence motion and Appellant

did not file a notice of appeal within 30 days of the date her judgment of

sentence was entered.

       On April 10, 2019, or, 50 days after Appellant’s judgment of sentence

was entered, Appellant filed a pro se document entitled “notice of appeal.”

Then, on October 10, 2019, Appellant filed a pro se “Petition for

Post-Conviction Relief.”       The lower court appointed counsel to represent

Appellant in this matter and, on January 31, 2020, the lower court granted

Appellant relief under the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546.        Specifically, the PCRA court reinstated Appellant’s direct

appeal rights nunc pro tunc. See PCRA Court Order, 1/31/20, at 1.

       Following the reinstatement of Appellant’s direct appeal rights, Appellant

filed a timely notice of appeal.2 Appellant’s Pennsylvania Rule of Appellate

Procedure 2116 “statement of questions involved” lists the following claim:
____________________________________________


2 The trial court ordered Appellant to file and serve a concise statement of
errors complained of on appeal, pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b). Appellant listed the following claim in her Rule 1925(b)
statement:

         That the evidence was insufficient to support the plea entered
         by [Appellant], particularly as to whether [Appellant’s]
         actions were the cause of her husband’s death.



                                           -3-
J-S49007-20



         Did the trial court err in denying [Appellant’s] allegation that
         there is insufficient evidence to sustain her plea?

Appellant’s Brief at 4.

       Appellant’s statement of questions involved claims that the evidence

was insufficient to sustain her plea. See id. However, within the argument

section of Appellant’s brief, Appellant concedes that her admissions during the

guilty plea hearing “would be a sufficient basis [] to sustain her guilt.”

Appellant’s Brief at 9.

       The argument section of Appellant’s brief, thus, does not claim that the

evidence was “insufficient . . . to sustain her plea.” Instead, Appellant argues

in her brief that she is entitled to relief because “her plea was not voluntarily

made.”     See id.     However, Appellant did not raise this claim in her Rule

1925(b) statement or in her Rule 2116 statement of questions involved.

Further, Appellant did not raise this issue at sentencing and Appellant did not

file a post-sentence motion in this case.        Therefore, Appellant’s claim on

appeal is waived.      Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not included in the

[Rule 1925(b)] Statement . . . are waived”); Pa.R.A.P. 2116(a) (“[n]o question

will be considered unless it is stated in the statement of questions involved or

is fairly suggested thereby”); Pa.R.A.P. 302(a) (“[i]ssues not raised in the

lower court are waived and cannot be raised for the first time on appeal”);

____________________________________________




Appellant’s Rule 1925(b) Statement, 4/8/20, at 1 (some capitalization
omitted).


                                           -4-
J-S49007-20



Commonwealth v. Tareila, 895 A.2d 1266, 1270 n. 3 (Pa. Super. 2006)

(“[i]n order to preserve an issue related to the guilty plea, an appellant must

either object at the sentence colloquy or otherwise raise the issue at the

sentencing hearing or through a post-sentence motion”) (quotations,

citations, and corrections omitted).

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2020




                                       -5-